Citation Nr: 0214024	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
August 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When the veteran's claim was before the Board in May 2001, it 
was remanded for additional development.  The case was 
returned to the Board in October 2002 for further appellate 
action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected disabilities consist of 
residuals of compression fractures of the lumbosacral spine 
with degenerative arthritis, rated as 40 percent disabling; 
residuals of simple complete fracture of the left tibia with 
degenerative arthritis of the left ankle, rated as 30 percent 
disabling; and residuals of compound, comminuted complete 
fracture of the right fibula, rated as 20 percent disabling.

3.  The combined disability rating for the veteran's service-
connected disabilities is 70 percent.

4.  The veteran has a high school education and reportedly 
attended vocational training after discharge from service; he 
worked for an iron company and a plastics company, then as a 
postal clerk from 1952 to 1980 and as a bank clerk from 1980 
to 1981.

5.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his occupational 
experience and educational background.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reveals that the veteran sustained injuries of his 
back and legs when he fell into the hold of a barge in 
October 1944.  He sustained fractures of his legs and spine.  
He was discharged due to disability in August 1945.  The same 
month, service connection was granted for disabilities of the 
veteran's back and legs.  

The veteran submitted a claim for increased compensation in 
October 1998.  He indicated that his condition had become 
much worse over the years, stating that he had severe, 
constant back pain with limited motion, calluses on both 
feet, a protruding bone in his right leg, a sore left ankle 
as a result of leg fracture, and overall pain and soreness.  

A VA outpatient treatment record dated in August 1999 notes 
degenerative joint disease.  The veteran complained of pain 
over his legs and feet.

A VA examination was conducted in December 1999.  The history 
of the veteran's injuries was noted.  The veteran complained 
of back pain radiating down his left leg.  He also complained 
of right leg pain at the site of the old fracture, and stated 
that he bruised easily in that area.  With regard to his left 
leg, the veteran indicated that he suffered from pain and 
swelling of the left ankle which caused difficulty with 
walking.  He noted that he could walk for about 30 minutes 
and that he had difficulty with climbing and squatting.  

On physical examination, the veteran's gait was slow.  He 
tended to keep his weight on the leg and mid foot, avoiding 
weight bearing through the forefoot.  Examination of the 
spine revealed tenderness in the lumbar area, principally at 
L4-S1 and the left sacroiliac joint.  Range of motion testing 
revealed flexion to 30 degrees, extension to 10 degrees, and 
side bending to 10 degrees bilaterally.  Neurological 
evaluation showed no evidence of motor weakness, but the 
veteran did have a depressed Achilles reflex on the left 
side.  Sensation was intact to fine touch.  X-rays of the 
lumbar spine revealed evidence of degenerative osteoarthritis 
and evidence of old compression fractures with significant 
involvement of L-2.  

Examination of the right ankle revealed 30 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 30 degrees of 
inversion and 10 degrees of eversion.  There were no evident 
sites of tenderness over the right ankle.  The right lower 
leg showed evidence of an old tibial fracture, with a well-
healed scar over the dorsal aspect of the tibia.  There was a 
bony prominence medially, and the examiner noted that the 
veteran's right leg was about one half inch shorter than his 
left.  There was mild tenderness to palpation over the old 
fracture site.  X-rays revealed evidence of old distal 
fracture of the right tibia and fibula, which were noted to 
have healed in a shortened position.  

Examination of the left leg revealed tenderness through the 
area of the left ankle with evidence of mild swelling.  Range 
of motion testing revealed 10 degrees of dorsiflexion, 10 
degrees of plantar flexion, 10 degrees of inversion and 10 
degrees of eversion.  There was crepitation noted over the 
ankle and tenderness to palpation.  The veteran stood in a 
normal position but had difficulty arising.  X-rays of the 
left leg revealed evidence of traumatic arthritis involving 
the tibiotalar joint.  

The diagnoses were old compression fractures of the lumbar 
spine and degenerative osteoarthritis of the lumbar spine, 
old open fracture of the right tibia and fibula healed with 
evidence of shortening of the right lower extremity and 
degenerative osteoarthritis of the left ankle.

In January 2000 the veteran submitted a claim of entitlement 
to a total rating based on unemployability due to service 
connected disabilities.  He related that he had left his job 
with the U.S. Postal Service because he could no longer 
endure prolonged standing or sitting.  

A VA outpatient treatment record dated in March 2001 shows 
the veteran's complaints of right ankle pain.  Chronic ankle 
pain was assessed, and the veteran's anti-inflammatory 
medication was changed.  In April 2001 the veteran complained 
of left ankle pain.  He indicated that walking caused 
discomfort and that the pain had become progressively worse 
over time.  

In a July 2001 statement, the veteran indicated that he had 
been employed after leaving military service, but had left 
two jobs because of his back and leg injuries.  He stated 
that he then entered a training program for repairing 
business machines, but left the program because that job 
required him to carry a heavy tool bag and to climb stairs.  
He indicated that in 1951, he began to work for the U.S. 
Postal Service, and that he could endure the work because he 
was allowed to sit or stand at intervals.  He maintained that 
his condition deteriorated over the years and that he retired 
at age 61 although he would have preferred to work longer.  
He noted that he attempted to work for a bank part time after 
his retirement but could not.  He indicated that he had been 
prescribed a brace for his left leg and ankle and that a 
treating VA physician had suggested fusion of the left ankle 
to help alleviate his pain.  

The veteran was afforded a further VA examination in July 
2001.  He complained of stiffness and pain in his left ankle, 
and stated that the left ankle disability had precluded him 
from working.  The examiner noted that the veteran had been 
prescribed a brace for the left ankle, which had helped its 
stability but had not alleviated his pain.  With regard to 
his right ankle, the veteran denied loss of motion, but 
endorsed some aching and occasional stiffness.  On physical 
examination, the veteran was fully ambulatory with the use of 
a cane in his right hand.  The examiner noted that the 
veteran walked with a limp.  Examination of the veteran's 
right ankle and foot revealed no gross ankle malalignment and 
no loss of ankle motion.  There was slight discomfort and 
stiffness on passive motion.  There was some discontinuity 
over the lower third of the tibia, and palpation caused some 
discomfort.  There was slight increase in pronation of the 
ankle of the right foot as compared to the left.  Examination 
of the left foot and ankle revealed slight ankle swelling.  
There was no active or passive motion of the left ankle.  
There was no malalignment.  Tenderness on palpation of both 
malleoli and discomfort and pain on attempted passive motion 
were noted.  

With regard to his back disability, the veteran indicated 
that he had experienced continued pain in his low back since 
his original injury.  He noted that the discomfort had 
increased over the years.  He complained of morning stiffness 
with considerable difficulty get out of bed.  He pointed out 
that his ability to walk or sit were limited due to back 
pain, and that the back pain was absent only when he laid 
flat on his back.  The examiner noted that the veteran was 
fully ambulatory with the use of a cane in his right hand and 
a bilateral leg limp.  Flattening of the lumbar spine was 
noted, and mild bilateral lumbar muscle spasm was detected.  
There was no spine tenderness.  Range of motion was limited 
to 20 degrees of flexion, with no extension or lateral 
bending.  The examiner opined that the veteran's left ankle 
disability would limit the veteran's ability to stand or walk 
in the performance of occupational activities.  He also 
indicated that there would be some additional limitation due 
to the veteran's low back disability.

In May 2002 the U.S. Postal Service notified the RO that the 
veteran had taken optional retirement in January 1980.  No 
further details were provided.

On VA examination in June 2002, slight swelling of the 
veteran's left ankle was noted.  There was no malalignment.  
There was no dorsiflexion or plantar flexion, with the ankle 
being fixed at 90 degrees.  Eversion and inversion were to 
five degrees.  Sensation and circulation were intact.  The 
ankle was somewhat tender.  Examination of the right lower 
extremity revealed a satisfactory range of motion of the 
right ankle.  The right ankle was stable without crepitation.  
Slight palpable offset was noted over the mid portion of the 
tibia, but the area was nontender.  On spinal examination, 
the veteran noted that although he had pain and limited 
motion, he did not miss days from work due to his back 
disability.  He did, however, indicate that he had been 
limited as far as his physical activities were concerned.  
The examiner noted flattening of the normal lordotic curve 
with slight, generalized tenderness over the lumbar spine 
region.  There was some mild lumbar muscle spasm.  Flexion 
was to about 20 degrees, extension to zero degrees, and 
lateral bending to 10 degrees bilaterally.  The examiner 
opined that the veteran was presently able to obtain and 
maintain gainful employment, but qualified his statement by 
pointing out that the veteran's age might be prohibitive.

In a July 2002 statement, the veteran maintained that 
although he took an optional retirement, he in fact retired 
because he could no longer perform his duties in a reliable 
manner due to his service-connected disabilities.  He 
contended that he would have had many more years of service 
if he had been in good health.  He pointed out that he had 
attempted to work after his retirement but the combination of 
back, leg and ankle pain proved too difficult to overcome.  
He emphasized that he had struggled through the years to do 
his job well, but that his injuries and pain took their toll 
on him.  He maintained that his pain had increased over the 
years.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.

III.  Analysis

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether a total rating based on 
unemployability due to service connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2001); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran is currently in receipt of a 40 
percent rating for residuals of compression fractures of the 
lumbosacral spine with degenerative arthritis, a 30 percent 
rating for residuals of simple complete fracture of the left 
tibia with degenerative arthritis of the left ankle, and a 20 
percent rating for residuals of compound, comminuted complete 
fracture of the right fibula, with a combined disability 
rating of 70 percent.  

The medical evidence of record reveals complaints of ankle 
and back pain.  VA examinations show that the veteran 
experiences severe limitation of motion of his lumbar spine 
and that he has virtually no range of motion of his left 
ankle.  He has been noted to require a cane for ambulation.  
The medical evidence also reflects the veteran's statement 
that he has almost constant back pain with radiation down his 
left leg and that the veteran's low back and left leg 
disabilities have progressively worsened.  Although the June 
2002 VA examiner opined that the veteran was employable, that 
same examiner noted in July 2001 that the veteran's ability 
to stand or walk in the performance of occupational 
activities was limited, and that his back disability would 
also limit occupational activities.

The evidence of record indicates that the veteran completed 
high school prior to enlistment and reportedly entered a 
vocational training program to learn business machine repair 
after his discharge.  He states that he left that program due 
to his service-connected disabilities.  He also reportedly 
worked in industrial positions but left because they required 
standing for long periods.  With regard to his long time 
employment as a clerk with the U.S. Postal Service, the 
veteran has indicated that he was able to perform that work 
because he was able to sit or stand at intervals in the 
performance of his duties.  He contends that he left that 
employment at age 61 due to increased pain caused by his 
service connected disabilities, and has stated that if not 
for those disabilities he would have had several more years 
of employment.  In fact, the veteran has pointed out that he 
attempted to work part time for a bank subsequent to his 
retirement, but could not do so.  Therefore, the Board 
concludes that the evidence as a whole establishes that the 
veteran's service-connected disabilities cause sufficient 
functional impairment to preclude him from obtaining and 
maintaining substantially gainful employment in a position 
consistent with his educational and industrial background.  
Therefore, the veteran is entitled to a total rating based on 
unemployability due to service-connected disabilities.
ORDER

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

